Citation Nr: 1229571	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO. 09-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for an undescended left testicle (previously characterized as surgery for an undescended left testicle). 

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for acid reflux.

5. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to November 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from March 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

The Board notes that while the Veteran had claimed entitlement to service connection for surgery for an undescended left testicle and while the RO in its appealed adjudication retained that characterization, the claim must ultimately be for disability, which may include residuals of disability following surgery, but cannot be the surgery itself, as surgery itself is not a disability. 38 C.F.R. § 3.303 (2011). The Board has accordingly appropriately recharacterized the claim. As discussed in the body of this decision, infra, notwithstanding any in-service surgery, the record does not support the presence of disability associated with surgery in service to address the Veteran's non-distended left testicle. The Veteran has not claimed service connection for other disability as a complication of in-service surgery for the non-distended left testicle and no additional physical disability is otherwise indicated by the record. (The Veteran is already service connected for psychological disability including as associated with difficulties in service with his undescended left testicle, as also discussed infra.) Accordingly, no additional surgery-related disability beyond the claimed undescended left testicle is presently the subject of appeal. 

The Board also notes that while the RO in a November 2009 rating action characterized the right shoulder issue as requiring new and material evidence to reopen that claim, this was erroneous as the Veteran was then appealing the RO's January 2007 original denial of that claim, which appeal he perfected by a VA Form 9 timely submitted in February 2009. See 38 C.F.R. § 20.200 (2011) (addressing elements of an appeal). 

The issues of entitlement to service connection for acid reflux and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against hypertension having developed in service or otherwise being causally related to service. 

2. Hypertension was not present to a disabling degree within the first post-service year.

3. The competent and probative evidence of record preponderates against the Veteran having hearing loss disability in either ear. 

4. The Veteran's non-distended left testicle is a congenital or developmental defect; a superimposed physical disability did not develop in service, with no physical disability resulting from ameliorative surgery performed in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

3. Service connection for undescended left testicle is not permissible as a matter of law; service connection for unspecified disability associated with undescended left testicle is not warranted. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002). Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. The Court has held that, when the interpretation of the law is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004). 

In addition, the VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In this case, the claim for service connection for undescended left testicle is denied as a matter of law. Hence, there is no reasonable possibility of furthering the claim by additional notice or development. The U.S. Court of Appeals for Veteran Claims has held that needless remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

VA has fulfilled the above requirements in this case for the claims for service connection for hypertension and bilateral hearing loss. A VCAA notice letter was sent in November 2005 addressing the two claims, prior to the RO's initial adjudication of the claims in February 2006. This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was not afforded a further VCAA letter, and hence did not have a VCAA letter afforded him which specifically addressed Dingess-type notice. However, to whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied.

The November 2005 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. The Veteran has responsively advised of VA and private treatment subsequent to service. On that basis VA treatment records and some private records, as well as service treatment records (STRs) and service examination records, were obtained and associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision, an SOC, and SSOC. He was thus, by implication, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA hearing loss examination in February 2006 and a QTC hearing loss examination in December 2008. The Board finds that the requirement of an opportunity of a VA examination as required by 38 C.F.R. § 3.159(c)(4), was thereby satisfied for the bilateral hearing loss disability claim. These reports, taken together, provided informed opinions based on the record, including past treatment records and examinations and tests conducted, and the Veteran's self-report of history and symptoms. These examinations yielded the conclusion that the Veteran did not meet criteria for current hearing loss in either ear, with hearing loss within normal ranges upon both audiometric testing and speech recognition testing. The Board finds that these medical conclusions, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for bilateral hearing loss. 

The Veteran was not afforded a VA examination to address his claimed hypertension, but none was required in furtherance of that claim because there was no evidence supporting a pertinent event, injury, or disease in service, and no indication of a link between service and current hypertension. 38 C.F.R. § 3.159(c)(4); McLendon. There was also no evidence supporting the presence of hypertension within the first post-service year, to indicate that an examination was warranted to address that basis of claim. Id. 

Because the claim for service connection for undescended left testicle is herein denied as a matter of law, there is no factual basis to warrant an examination addressing medical issues associated with that claim. Id. 

Based on the above considerations, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by submitted statements. While he requested a Travel Board hearing and one was scheduled for him in October 2011, he cancelled that hearing and did not request another. There has been no expressed indication that the Veteran desires a further opportunity to address claims adjudicated herein.

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Additionally, the Veteran in June 2010 waived RO consideration of newly received evidence prior to Board adjudication. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.


II. General Laws and Regulations Governing Claims
for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain chronic diseases, including hypertension and organic diseases of the nervous system (such as sensorineural hearing loss), may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Service Connection for Hypertension

The Veteran contends that he should be service connected for hypertension. However, he has not presented a theory of entitlement upon which to base the claim. He has not contended that he was hypertensive in service, or that a disease or condition which developed in service resulted in hypertension, or otherwise presented a link between service and current hypertension. While current medical records establish the presence of hypertension treated and under medication management, there is no evidence presented of hypertension being present until decades post service. Service treatment records and service examination records show neither blood pressure readings identified as elevated nor an assessment of a hypertensive condition. 

In the absence of any evidence presented to support development of hypertension in service or a causal link to service, the preponderance of the evidence must be against the claim for service connection for hypertension on a direct basis. 38 C.F.R. § 3.303. Service connection on a first-year-post-service presumptive basis is also not warranted based on the absence of evidence of hypertension within the first year post service. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Claim for Service Connection for Undescended Left Testicle

In his February 2009 VA Form 9, the Veteran contends that because he was allowed to enlist under a "remedial program" even though he was initially found ineligible for military service, the identified problem became the military's problem. He thus implies that he should be compensated for the pre-existing condition on that basis. While the Board duly notes this theory of entitlement, the Board must disabuse the Veteran of the notion that such a theory is part of VA law. 

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002). To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23 ,027 (May 4, 2005). To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); 38 U.S.C.A. § 1153 (West 2002). The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. 38 C.F.R. § 3.303(c) (2011); see Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease). 

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law. A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity. Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran's claimed undescended testicle fits squarely within the confines of conditions which are congenital or developmental defects, as one of the Veteran's testicles not having descended in the course of his physiological development was certainly present prior to his entry into service and not impacted by any course of events related to service. As service documents make apparent, the Veteran's undescended left testicle was quite clearly noted upon service entry as a defect for which he was allowed to enlist only through the Medically Remedial Enlistment Program. 38 U.S.C.A. § 1111.

The Veteran has not contended and the evidentiary record does not reflect a superimposing disability upon that congenital or developmental defect. In a November 2008 statement the Veteran details difficulties he had in service associated with the undescended left testicle, including ridicule, broken promises to correct the condition, mental anguish, and his general disgust with how matters associated with the undescended left testicle were handled in service. He did not, however, assert that any physical complications associated with the undescended left testicle arose in service. 

The Veteran has already been separately service connected for PTSD, with an associated December 2008 QTC psychiatric examination noting some degree of psychiatric difficulty potentially associated with the undescended left testicle. The Veteran has already been separately service connected for such mental disability as encompassed within his service-connected PTSD. The present issue on appeal does not deal with these psychological factors. 

Thus, the record presents no evidence of physical disability - as opposed to congenital or developmental defect - associated with the undescended left testicle, including no superimposing disability developing in service. Accordingly, the claim for service connection for the Veteran's undescended testicle must be denied as a congenital or developmental defect, as a matter of law. 38 C.F.R. § 3.303 (c); Monroe; see Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

V. Claim for Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran's primary hearing-related complaint, as reflected in a February 2006 VA treatment evaluation, was a persistent ringing in the right ear. In reference to this condition, a Decision Review Officer by a December 2008 decision granted service connection for tinnitus. The remaining audiological issue for appellate consideration is entitlement to service connection for bilateral hearing loss. 

A VA treatment record in February 2006 reflects the Veteran's complaint of hearing difficulties and tinnitus. Excess cerumen was identified in both ears and was removed. Thereafter, audiological examination revealed hearing to be within normal limits in each ear, with masked speech recognition testing at 100 percent for each ear as well. Ear architecture was also found to be normal, with normal middle ear function bilaterally upon immittance testing and normal outer hair cell motility and function. At that February 2006 treatment, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
15
15
15
15
15
LEFT
10
10
15
15
10
12.5

Additionally, the Veteran was afforded an official QTC hearing loss examination in furtherance of his claim in December 2008. That examiner noted the Veteran's reported history of Vietnam service inclusive of combat with duties in Vietnam in artillery using heavy armaments, with noise exposure to 105 guns, 155 Howzers, 50 caliber guns, mortars, and shells. The Veteran reported not having hearing protection in service, and having hearing difficulties and a sense of fullness in the ears in service, as well as the noted ringing in the ears or tinnitus from service. The examiner noted a post-service history of employment consisting of two years as a firefighter and 36 years as a mail carrier. He reported also having used power tools posts service, with reportedly no hearing protection in the course of work either in or out of service. On the authorized audiological evaluation, pure tone thresholds (air conduction), in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
20
20
15
20
19
LEFT
20
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. The QTC examiner concluded that the Veteran had normal hearing in each ear and hence no disability about which etiology could be addressed. 

While the Board does not dispute the Veteran's noise exposure in service or difficulties afterwards including particularly as associated with his tinnitus, recent examination and testing are quite consistent in revealing normal hearing. 

As a result, the preponderance of competent and credible evidence is against the Veteran meeting the criteria under 38 C.F.R. § 3.385 for hearing loss disability. 
While the Board has duly considered the Veteran's assertions of hearing difficulties, and while the Veteran is competent to address the presence of subjectively perceived difficulties with his hearing, the question of whether the Veteran's hearing meets the threshold of hearing loss disability as defined by regulation is a distinctly technical medical one dependent on specific, specialized testing and the outcomes of such testing, and hence beyond lay purview. In short, the Veteran is simply not competent to address whether he has hearing loss disability for this purpose. Jandreau. 

Accordingly, in the absence of competent evidence supportive of the presence of current hearing loss disability in either ear meeting 38 C.F.R. § 3.385 criteria, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. 38 C.F.R. § 3.303. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for hypertension is denied. 

Service connection for undescended left testicle is denied.

Service connection for bilateral hearing loss is denied. 

REMAND

The Veteran perfected his appeal of the claim for service connection for right shoulder disability in February 2009, which was timely following the RO's issuance of a statement of the case (SOC) with transmittal letter issued in December 2008. 38 C.F.R. § 20.302 (2011). 

The Veteran in August 2009 submitted a statement seeking service connection for conditions of the left shoulder and cervical spine, in addition to the right shoulder. 

The Veteran was afforded a QTC examination for compensation purposes in September 2009 addressing neck and shoulder disabilities. He then asserted that he had shoulder disabilities for the past 41 years. That assertion places alleged onset of shoulder disabilities in 1968, during his period of active service. 

The QTC examiner noted that x-rays of the right shoulder revealed a normal study without degeneration, whereas the x-rays of the cervical spine revealed degenerative joint disease with intervertebral disk syndrome impacting the dorsal scapular nerve, resulting in symptomatic pain and decreased range of motion, as well as radicular signs reportedly impacting the shoulders and arm function. The QTC examiner identified limitation of motion of the shoulders upon examination, and was asked to address only the cervical spine and left shoulder. He accordingly diagnosed the left shoulder disability as shoulder strain, but did not assign a diagnosis for the right shoulder and did not address etiology of right shoulder symptoms. 

The RO in November 2009 issued a decision denying service connection for left shoulder disability and cervical spine disability, but did not then readjudicate the claim for disability of the right shoulder.

The RO issued a March 2010 SSOC addressing the right shoulder disability claim. 

The Veteran's assertions of injury to the shoulder carrying ammunition boxes in service and of onset of shoulder difficulties in service and continuing thereafter, presents evidence of injury in service and continuity of symptoms from that time. As already noted, treatment records are reflective of disability affecting the neck and both shoulders. 

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements that there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran submitted a November 2004 private medical evaluation by W. C., M.D., supporting the presence of arthritis in the right shoulder and noting a history of shoulder pain, especially with abduction. That evaluation noted that the Veteran worked as a mail handler.

The Veteran's VA treatment records also support the presence of current arthritis in the right shoulder, and an October 2009 VA treatment note informs that the Veteran associates his right shoulder pain with mail carrying. Private treatment records also provide opinions linking the Veteran's shoulder and neck difficulties to his work post-service as a mail carrier for 35 years. 

The questions thus presented to be answered by an examiner are whether current symptomatic disability of the right shoulder is of localized origin or is radiculopathic of the Veteran's diagnosed cervical degeneration with intervertebral disc syndrome, and in either event whether current disability may be attributed to events or injuries in service, or whether the intercurrent activities including of a long career as a mail carrier preclude finding a causal link to service. 

The Veteran has sought to attribute right shoulder arthritis to his period of service from October 1967 to November 1970. He has contended that the arthritis resulted from carrying ammunition boxes as well difficult living conditions in the field in Vietnam, with prolonging, ongoing exposure to excess hot or cold or wet conditions. He has presented no medical evidence causally linking current disability of the right shoulder to service. However, the Veteran's assertions of conditions in Vietnam and of his duties carrying ammunition are supported by submitted statements by fellow soldiers, by the Veteran's own statements, and by submitted photographs from the Veteran's service in Vietnam. His assertions may also be reasonable conceded as consistent with the circumstances and hardships of his wartime experience. 38 U.S.C.A. § 1154(a),(b) (2011). Relevantly, the Veteran's service Form DD 214MC reflects that he received a Combat Action Ribbon for his service in Vietnam. 

The current record provides no VA or official medical assessment of current disability of the right shoulder and etiology as related to service. The record does, however, meets the criteria requiring such an examination. 38 C.F.R. § 3.159(c)(4); McLendon. While private examiners have made statements attributing orthopedic pathology including of the neck and upper extremities to the Veteran's mail carrying work post service, this is not necessarily preclusive of a causal link to activities in service. The Board accordingly finds that remand for a VA examination for compensation purposes is in order. Id. 

Regarding the Veteran's acid reflux claim, the Veteran is certainly competent to address the presence of symptoms of reflux, and he has contended that these have been present since service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also submitted statements in May 2006 and June 2006 from two fellow soldiers in Vietnam who were acquainted with the Veteran in service and were then aware, based on the Veteran's statements at the time, of the Veteran's difficulties with upper gastrointestinal symptoms. Treatment records from approximately the past decade from both VA and private sources reflect ongoing treatment for acid reflux. The Board finds that this subjective evidence of symptoms since service, taken together with current findings and treatment, are sufficient to warrant a VA medical examination addressing the question of etiology of acid reflux as related to service. 38 C.F.R. § 3.159(c)(4); McLendon. The Veteran has yet to be afforded such an examination. 

Also upon remand, the RO or AMC should afford the Veteran a new VCAA letter addressing requirements pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), and thus providing more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an updated VCAA notice informing him of the evidence necessary to substantiate his claims for service connection for right shoulder disability and acid reflux. Also address notice issues as delineated in Dingess v. Nicholson, 19 Vet. App. 473 (2006), e.g., as to potential service connection downstream issues such as disability rating and effective date. Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claims. Undertake any indicated development. 

2. Obtain and associate with the claims file any additional VA or private treatment records, with authorization or assistance of the Veteran, as appropriate. 

3. Thereafter, afford the Veteran a VA examination by an orthopedist to address the nature and etiology of his claimed right shoulder disability, which in this case necessitates also addressing disability potentially impacting the neck and left shoulder. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following:

a. The examiner should take care to note the Veteran's asserted history in service including labors carrying ammunition boxes in combat zones, and harsh living conditions exposed to the elements in combat zones. The examiner should accept these narratives of in-service work and exposures and any asserted in-service symptoms or lay-perceived in-service disability of the shoulder, because these are to be conceded as consistent with the circumstances of the Veteran's participation in combat, during his interval of active service from October 1967 to November 1970, by statute pursuant to 38 U.S.C.A. § 1154(b). The examiner should also, however, take care to note the Veteran's post-service history of 35 years' employment as a mail carrier, including post-service examiners' attribution of current right shoulder disability to these years of post-service work carrying a mail sack.

b. The examiner should address whether current symptomatic disability of the right shoulder is of localized origin or is radiculopathic of the Veteran's diagnosed cervical degeneration with intervertebral disc syndrome, and in either event whether current disability may be attributed to events or injuries in service, or whether the intercurrent activities including of a long career as a mail carrier preclude finding a causal link to service. 

c. Thus, the examiner should address all disability impacting the right shoulder, including disability which may be of cervical origin and radiculopathic to the shoulder or shoulder accessory muscle groups. For each current disability found impacting the right shoulder (whether localized to the shoulder or radiculopathic or otherwise), the examiner should address whether it is at-least-as-likely-as-not (50 percent or greater probability) that the disorder was caused by service or developed in service, or, contrarily, whether any such relationship to service is unlikely. In so doing, the examiner should note that to the extent found credible, the Veteran's own assertions regarding past symptoms and treatment for disability, and regarding past assessments related to him by medical personnel, should be considered in the examiner's determination whether a current disability developed in service or is causally related to service. (Again, the Veteran's narratives of in-service experiences related to combat should be accepted as true, and hence as to those narratives credibility is conceded to the extent they make sense from a medical perspective.)

d. To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements and statements before medical examiners. This should include consideration of the September 2009 QTC examination addressing claimed left shoulder and neck disabilities. (The Veteran also separately claimed these disabilities as related to in-service labors carrying ammunition boxes or harsh conditions in service.) 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4. Also after completion of remand instructions 1 and 2, afford the Veteran a VA examination by an appropriate internist with professional knowledge of the nature and etiology of gastrointestinal disorders, to address the nature and etiology as related to service of the Veteran's claimed acid reflux. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following:

a. For any current gastrointestinal disorder found, to include any acid reflux or GERD, the examiner should address whether it is at-least-as-likely-as-not (50 percent or greater probability) that the disorder was caused by service or developed in service or is otherwise related to service, or, contrarily, whether any such relationship to service is unlikely. In so doing, the examiner should note that to the extent found credible, the Veteran's own assertions and assertions of fellow soldiers regarding past symptoms and treatment for disability, and regarding past assessments related to him by medical personnel, should be considered in the examiner's determination whether a current gastrointestinal disorder developed in service or is causally related to service. 

b. To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of service, VA, and private examination and treatment records, as well as the Veteran's and fellow soldiers' assertions in submitted statements, and the Veteran's statements before medical examiners. 

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5. Thereafter, readjudicate the remanded service connection claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


